DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a dry tape material for fiber placement as recited in claims 10 and 13.  Additionally, Applicant claims a method of manufacturing a dry tape material for fiber placement as recited in claims 16 and 17.
The closest prior art, Johnson et al., U.S. Pre Grant Publication 2017/0320293, teaches a tape-like dry fibrous reinforcement having a width ranging from 1 cm to 2 m [10 nm to 200 nm] comprising a plurality of unidirectional filaments of carbon wherein the tows form a fiber/filament layer having a plurality of substantially unidirectionally oriented tows arranged alongside and separated from each other wherein the tows have a width of preferably 5 mm.  Johnson also teaches that the tows comprise a number of filaments in the range of 1000-50000.  Also, Johnson teaches that the tows are connected to a porous adhesive layer by means of a surface bond.  Johnson incorporates WO 02/064153 to teach adhesive web having a melting point of 70 °C wherein the webs are porous and used for attaching to the fiber/filament layer.  Johnson also teaches that the unidirectional reinforcement can be in the form of a prepreg wherein the reinforcement is impregnated by a resin.  Johnson fails to teach or suggest that the reinforcing fiber strand has T1 (μm) and T3 (μm) at both ends in a width direction of a section of the reinforcing fiber strand, and both T1 and T3 are 50 to 200% relative to a thickness T2 (μm) at a central portion of the reinforcing fiber strand.

	In summary, claims 10-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786